DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 39, 44-52, and 54-72 are pending in this application.  Claims 1-38, 40-43, and 53 have been cancelled.  Claims 39, 44-52, and 54-72 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, 44-52, and 54-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant does not clearly teach the amounts necessary for the claimed invention.  Applicant claims glycosylated rebaudioside B, glycosylated steviolbioside, steviolbioside and rebaudioside B are each present and together comprise from 5 to 50%, on a dry weight basis.  The possible percent combinations results in a staggering amount of combinations that are not taught.  It is not clear how to make and use the invention.  
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 44-52, and 54-72 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2017/0006906) in view of Miyake (US 4219571), Magomet et al (US 2007/0082102), and Abelyan et al (US 2010/0166679) for the reasons set forth in rejecting the claims in the last Office action. The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
Jackson discloses a sweetener comprising glycosylated steviol glycoside and a rebaudioside for use in foods and beverages (see entire document, especially the claims).  Jackson discloses glycosylated rebaudioside B, steviolbioside, rebaudioside B, and glycosylated steviolbioside (see paragraph [0117]).  Jackson discloses additional components including bulking agents such as maltose and glucose (see paragraph [0107]).
The claims differ as to the specific amounts of steviol glycosides.
	Miyake discloses glycosylated steviol glycoside compositions as sweeteners (see entire patent).
Magomet et al disclose glycosylated steviol glycoside compositions as sweeteners (see entire document).
Abelyan et al disclose glycosylated steviol glycoside compositions as sweeteners (see entire document).  Abelyan et al disclose steviolbioside (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the claimed amounts in that of Jackson et al because the use of glycosylated steviol glycoside compositions is well-known in the art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.  Applicant does not attach criticality to the amounts employed.  In the absence of a showing to the contrary the selected amounts are obvious, expected, and well-within the skill of the art.
As to claims 71 and  72, the determination of a product-by-process claim is based on the product itself.  Claims 71 and 72 are product claims.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966).

Fletcher et al (WO 2017/214026 A1) is cited as of interest to the claimed invention.

Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the claimed amounts and that the claimed amounts provide for unexpected results.
As set forth above, Jackson discloses a sweetener comprising glycosylated steviol glycoside and a rebaudioside for use in foods and beverages (see entire document, especially the claims).  Jackson discloses glycosylated rebaudioside B, steviolbioside, rebaudioside B, and glycosylated steviolbioside (see paragraph [0117]).  Jackson discloses additional components including bulking agents such as maltose and glucose (see paragraph [0107]).  Miyake discloses glycosylated steviol glycoside compositions as sweeteners (see entire patent).  Magomet et al disclose glycosylated steviol glycoside compositions as sweeteners (see entire document).  Abelyan et al disclose glycosylated steviol glycoside compositions as sweeteners (see entire document).  Abelyan et al disclose steviolbioside (paragraph [0006]).
The prior art teaches the claimed components.  The use of glycosylated steviol glycoside compositions is well-known in the art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.  The combination of sweeteners is conventional in the art, wherein the goal is to obtain that which is similar to sucrose.  The selection and manipulation are within the skill of the art.  Applicant does not attach criticality to the amounts employed. 
It is repeated that the declaration under 37 CFR 1.132 filed July 23, 2021 is insufficient to overcome the rejection of claims 39 and 44-67 based upon 35 U.S.C. 103  as set forth in the last Office action because:  the showing is not commensurate in scope with the broadest claim.  The broadest claim recites “wherein glycosylated rebaudioside B, glycosylated steviolbioside, steviolbioside and rebaudioside B are each  present and together comprise from 5 to 50%, on a dry weight basis, of the glycosylated steviol glycoside composition.”  The blend percentages are not clearly disclosed.  The individual percents for the blend components are not disclosed.  Applicant has not established that the total amount of the four required components provides for unexpected results. The prior art clearly teaches the claimed components utilized for the same purpose.  
Once the art has recognized the use and combination of components then the use and manipulation of amounts would be obvious, expected, and well-within the skill of the art.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        


LAW
August 11, 2022